

ASSET PURSCHASE AGREEMENT


AGREEMENT dated as of August 22, 2006, by and between friendlyway Inc., a Nevada
based publicly traded company with offices at 1255 Battery St. Suite 200, San
Francisco, CA 94111, hereinafter referred to as friendlyway and Ignition Media
Group., Inc., a Nevada based wholly owned subsidiary of friendlyway, with
offices at 7222 Commerce Center Drive, Suite 240, Colorado Springs, CO 80919
hereinafter referred to as “IMG” and collectively with friendlyway referred to
as “Buyer” and Ignition Media Group., LLC., with offices at 1760 Market St.,
Philadelphia, PA 19103 hereinafter referred to as (“Seller”)


Background


Seller agrees, in principal, to sell to Buyer all of the assets of Seller set
forth on Schedule A hereto (“Assets”).


Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows, Seller desires to
sell the Assets to Buyer and Buyer desires to purchase the Assets from Seller on
the terms and conditions set forth below. 




1. Purchase and Sale.


(a) In consideration of Buyer’s payment of two million five hundred thousand
dollars (US $2,500,000) (the “Purchase Price”), Seller hereby sells, assigns,
transfers and delivers the Assets to Buyer. The Purchase Price shall be paid as
follows: (i) cash in the amount of one million dollars ( US $1,000,000) to
Seller, five hundred thousand dollars (US $500,000) of which shall be paid at
the closing, and (ii) shares of friendlyway’s, common stock (having an agreed
aggregate value of one million five hundred thousand dollars (US $1,500,000)
(“Common Stock”). The number of shares to be issued shall be equal to dividing
the agreed aggregate value above by the average closing bid price of the Buyer’s
public stock during the ten days preceding closing.


(b) In connection with the sale of the Assets to Buyer, Seller shall execute and
deliver to Buyer at Closing the bill of sale and the assignments of contracts
and other assets attached hereto as Schedules A, B and C, respectively.


(c) Buyer shall pay Seller a non-refundable deposit of twenty-five thousand
dollars (US $25,000) at the execution of this agreement which shall be credited
to the cash paid at closing.


(d) Seller shall pay Buyer twenty percent (20%) of the gross revenue generated
from the operations of IMG commencing on the closing and ending on December 31,
2006, hereinafter referred to as (“Revenue Payments”). The Revenue Payments
shall automatically be paid to Seller as the revenue is collected by IMG on the
first of each month.
 
 
 

--------------------------------------------------------------------------------

 


(e) Seller shall pay Buyer an amount equal to five hundred thousand dollars (US
$500,000) minus the amount of the Revenue Payments paid to Seller as defined in
section 1(d) hereinafter referred to as (“Primary Payment”). The Primary Payment
shall me made on the first of the month and paid in increments of one hundred
and fifty thousand dollars ($150,000) commencing on January 1, 2007.


(d) On the one year anniversary of the closing of this Asset Purchase if the
average closing bid price for the ten days preceding the anniversary date is
lower than the average closing bid price defined in Par 1(a) above then the
Seller will be entitle to an increase adjustment to the number of shares issued
according to the following formula:


(1,000,000 / “x”) - (1,000,000 / “y”)


where


x: the average closing bid price for the ten days preceding the one year
anniversary of the closing of this transaction


y: the average closing bid price for the ten days preceding the closing of this
transaction


2. Liabilities.  Buyer is not assuming any existing, contingent or future
liability of Seller (the “Excluded Liabilities”). Without limitations, the
Excluded Liabilities include:


(i) any liability for taxes of Seller;



   
(ii)
any obligations of Seller in respect of the assets of Seller not included in the
Assets acquired hereunder;

       

    (iii)   any liability of Seller pursuant to any employee benefit plan; 




   
(iv)
any liabilities or obligations of Seller to affiliates of Seller;




   
(v)
all claims, liabilities, or obligations of Seller as an employer, including,
without limitation, liabilities for wages, supplemental unemployment benefits,
vacation benefits, severance benefits, retirement benefits, Federal Consolidated
Omnibus Budget Reconciliation Act of 1985 benefits, Federal Family and Medical
Leave Act of 1993 benefits, Federal Workers Adjustment and Retraining
Notification Act obligations and liabilities, or any other employee benefits,
withholding tax liabilities, workers’ compensation, or unemployment compensation
benefits or premiums, hospitalization or medical claims, occupational disease or
disability claims, or other claims attributable in whole or in part to
employment or termination by Seller or arising out of any labor matter involving
Seller as an employer, and any claims, liabilities and obligations arising from
or relating to any employee benefit plans;

 
 
2

--------------------------------------------------------------------------------

 
 

 
(vi)
all claims, liabilities, losses, damages, or expenses relating to any
litigation, proceeding, or investigation of any nature arising out of the
Business or ownership of the Assets on or prior to the Closing Date including,
without limitation, any claims against or any liabilities for injury to, or
death of, persons or damage to or destruction of property, any workers’
compensation claims, and any warranty claims;

 

   
(vii)
except as may otherwise be provided herein, any accounts payable, other
indebtedness, obligations or accrued liabilities of Seller; and



3. Remedies. In the event Buyer is unable to make Primary Payment to Seller,
Seller shall be entitled to thirty percent of the gross revenue derived from the
operation of IMG, hereinafter referred to as Secondary Payments. Secondary
Payments shall me made to seller on the first of each month. Buyer shall no
longer receive Secondary Payments when the sum of the Revenue Payments, Primary
Payment, and Secondary Payments is equal to five hundred thousand dollars (US
$500,000).


4. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:



(a)  
As of the Closing, Seller is a limited liability company duly organized and
validly existing under the laws of the State of Pennsylvania; Seller has full
power and authority to execute and deliver this Agreement and all other
agreements to be executed and delivered by Seller hereunder or in connection
herewith (the “Ancillary Agreements”) and to consummate the transactions hereby
or thereby contemplated; all necessary corporate action has been taken to
authorize Seller to enter into this Agreement and the Ancillary Agreements;




(b)  
This Agreement and the Ancillary Agreements have been duly executed and
delivered by Seller and each such agreement constitutes the legal, valid and
binding obligations of Seller enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
other laws for the protection of debtors;




(c)  
Neither the execution, delivery or performance of this Agreement, the Ancillary
Agreements, nor the transactions contemplated hereby or thereby will violate
Seller’s operating agreement or any other agreements or instruments, law,
regulation, judgment or order by which Seller is bound;




(d)  
At the Closing, Seller will transfer to the Buyer good and valid title to all
the Assets, free and clear of all liens, claims or other encumbrances.




 
(e)  
Consents. No consent, authorization, approval, order, license, certificate or
permit of or from, or declaration or filing with, any federal, state, local or
other governmental authority or any court or other tribunal, and no consent or
waiver of any party to any contract to which Seller is a party is required or
declaration to or filing with any governmental or regulatory authority, or any
other third party is required to: (i) execute this Agreement or any Ancillary
Agreement, (ii) consummate this Agreement or any Ancillary Agreement and the
transactions contemplated hereby or thereby, or (iii) permit Seller to assign or
transfer the Assets (including without limitation, the Material Contracts) to
Buyer.

 
 
3

--------------------------------------------------------------------------------

 
 

 
(f)  
Litigation. There are no actions, suits, proceedings, orders or claims pending
or threatened against Seller, or pending or threatened by Seller against any
third party, at law or in equity, or before or by any governmental department,
commission, board, bureau, agency or instrumentality which relate to, or in any
way affect, the Business or the Assets (including, without limitation, any
actions, suits, proceedings or investigations with respect to the transactions
contemplated by this Agreement or any Ancillary Agreement). Seller is not
subject to any judgment, order or decree of any court or other governmental
agency, and Seller has received no written opinion or memorandum from legal
counsel to the effect that it is exposed, from a legal standpoint, to any
liability which relates to the Business or the Assets.

 

 
(g)  
Intellectual Property. The Seller does not use any third party patent,
trademark, copyright, trade secrets or other intellectual or industrial property
rights, other than non-exclusively licensed use of commercially available
software, in the Business.




 
(h)  
Material Contracts. Each Material Contract is valid and binding on and
enforceable against Seller and, to the knowledge of Seller, each other party
thereto and is in full force and effect. Seller is not in breach or default
under any Material Contract. Seller does not know of, and has not received
notice of, any violation or default under (nor, to the knowledge of Seller, does
there exist any condition which with the passage of time or the giving of notice
or both would result in such a violation or default under) any Material Contract
by any other party thereto. Prior to the date hereof, Seller has made available
to Buyer true and complete copies of all Material Contracts.



5. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:



 
(a)  
Buyer is a corporation duly organized and validly existing under the laws of the
State of Nevada; Buyer has full power and authority to execute and deliver this
Agreement and all other agreements to be executed and delivered by Buyer
hereunder or in connection herewith the “Ancillary Agreements” and to consummate
the transactions hereby or thereby contemplated; all necessary corporate action
has been taken to authorize Buyer to enter into this Agreement and the Ancillary
Agreements;




 
(b)  
This Agreement and the Ancillary Agreements have been duly executed and
delivered by Buyer and each such agreement constitutes the legal, valid and
binding obligations of Buyer enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
other laws for the protection of debtors;

 
 
4

--------------------------------------------------------------------------------

 

 
(c)  
Neither the execution, delivery or performance of this Agreement, the Ancillary
Agreements, nor the transactions contemplated hereby or thereby will violate
Buyer’s Articles of Incorporation or by-laws or any other agreements or
instruments, law, regulation, judgment or order by which Buyer is bound;



6. Closing. Provided that all consents set forth in Section 3 have been obtained
or waived by the Buyer, the closing of the transactions contemplated hereby (the
“Closing”) shall occur on or before July 31, 2006 at 3:00 PM. If closing does
not occur by the time and date noted above, friendlyway shall pay the Seller an
additional $50,000 in full satisfaction of any damages realized or not realized
by the failure for the Buyer to close. Unless both parties agree in writing,
this agreement shall not survive past July 31, 2006 and shall become null and
void without recourse (except as noted herein). If the parties agree to extend
the closing date, then all funds advanced to the Seller shall be credited to the
cash component of the purchase.


7. Accounts Payable and Accounts Receivable. (a) It is the intention of the
parties that all rights to and the benefit of the accounts receivable from the
Business shall be included in the Assets transferred by Seller to Buyer.
Accordingly, all accounts receivable outstanding on the Closing Date shall be
collected by Buyer. At Closing, Seller shall deliver to Buyer a complete
statement of each account receivable as of the Closing Date. Seller agrees to
cooperate with Buyer to effect the purpose and intent of this Section 6,
including, but not limited to, immediately turning over to Buyer any and all
such accounts receivable which are received or collected by Seller.


8. Indemnification by Seller. Seller agrees to indemnify, defend and hold Buyer
and its affiliates harmless from and against any and all losses, liabilities,
obligations, suits, proceedings, demands, judgments, damages, claims, expenses
and costs, including, without limitation, reasonable fees, expenses and
disbursements of counsel (collectively, “Damages”), which any of them may
suffer, incur or pay in connection with (i) any breach of a representation or
warranty made by Seller, (ii) any liability accruing prior to the Closing Date
incurred in connection with the Business or Assets other than those constituting
Assumed Liabilities, (iii) the non-fulfillment by Seller of any covenant
contained herein or in the Ancillary Agreements or (iv) any Excluded
Liabilities.


9. Indemnification by Buyer. Buyer agrees to indemnify defend and hold Seller
and its affiliates harmless from and against any and all Damages which any of
them may suffer, incur or pay in connection with (i) any breach of a
representation or warranty made by Buyer herein, (ii) any liability arising
under or in connection with the use and/or ownership of the Assets arising on or
after the Closing Date, (iii) the non-fulfillment by Buyer of any covenant
contained herein or in the Ancillary Agreements or (iv) any Assumed Liabilities.


10. Survival. The representations, warranties, indemnification, covenants and
agreements of Seller and Buyer contained in this Agreement shall survive the
execution and delivery hereof for a period of three years.
 
 
5

--------------------------------------------------------------------------------

 


11. Severability. If any provision of this Agreement is determined to be
invalid, illegal or incapable of being enforced by reason of any rule of law or
public policy, all other provisions of this agreement shall remain in full force
and effect.


12. No Waiver. No waiver by any party of any breach or nonperformance of any
provision or obligation of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any provision of this agreement.


13. Entire Agreement. This Agreement is the entire agreement of the parties with
respect to the subject matter hereof, supersedes all prior agreements and
understandings, oral and/or written, relating to the subject matter hereof, and
may not be amended, supplemented, or modified, except by written instrument
executed by all parties hereto. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their successors and permitted assigns.
Where the context so requires, the singular shall include the plural and vice
versa.


14. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
constitute one and the same document.


15. Governing Law; Counsel. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
conflict of laws principles. The parties acknowledge that they have each had an
opportunity to be represented by legal counsel of their choice and that they
enter into this Agreement and the transactions contemplated hereby freely and
voluntarily with full knowledge and understanding of its contents.





 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 

Ignition Media Group, LLC    Friendlyway Corporation        By: /s/ Thaddeus
Bartkowski    By: /s/ Ken Upcraft  Name: Tahddeus Bartkowski    Name: Kenneth
Upcraft  Title:    Title: Chief Executive Officer            Ignition Media
Group, Inc            By: /s/ Thaddeus Bartkowski      Name: Thaddeus
Bartkowski      Title: President 

    
 



 
7

--------------------------------------------------------------------------------

 



SCHEDULE A
ASSETS TO BE TRANSFERRED


The following should be attached:

1.  
Ignition Media Group Agreements with Save Mart, Ingles, and Brookshire Grocery
Company.

2.  
The spreadsheet which list’s the hardware that is installed in each Supermarket
and the corresponding address location

 


 



 
8

--------------------------------------------------------------------------------

 

SCHEDULE B


ASSUMED LIABILITIES


 The following should be attached:
Attach loan documents relating to Existing Equipment currently installed in the
Supermarkets
 


 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into this August 22, 2006 by and among Ignition Media Group, LLC, a Pennsylvania
limited liability company (“Assignor”) and Ignition Media Group, Inc, a Nevada
based corporation (“Assignee”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement (as
hereinafter defined).
 
WHEREAS, Assignor and Assignee entered into that certain Asset Purchase
Agreement dated as of August 22, 2006 (the “Purchase Agreement”), the terms of
which are incorporated herein by reference, which provides, among other things,
for the sale by Assignor to Assignee of certain assets, property and rights,
tangible and intangible, of Assignor used or useful in the Business (as defined
in the Purchase Agreement); and
 
WHEREAS, pursuant to the Purchase Agreement, Assignor desires to transfer to
Assignee, and Assignee desires to assume, all of Assignor’s right, title and
interest in and to all Material Contracts (collectively, the “Assumed
Contracts”).
 
NOW, THEREFORE, in consideration of the mutual promises contained in the
Purchase Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by Assignor, and subject to the
terms and conditions of the Purchase Agreement:
 
1. Assignment and Assumption. Assignor hereby assigns, transfers and conveys to
Assignee all of Assignor’s right, title and interest in and to the Assumed
Material Contracts the Assumed Contracts, and Assignee hereby assumes and agrees
to perform any and all obligations and liabilities of Assignor under the Assumed
Contracts arising after the Closing (as defined in the Purchase Agreement).
Without limiting the foregoing, Assignor shall remain liable for all Excluded
Liabilities (as defined in the Purchase Agreement), and all obligations and
liabilities under the Assumed Contracts which arose or are incurred prior to
Closing.


2. Successors. All of the covenants, terms and conditions set forth herein shall
be binding upon, and shall inure to the benefit of, the parties hereto and their
respective heirs, successors and assigns.
 
3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
conflict of laws principles. The parties hereby consent to the jurisdiction of
the courts of the State of Nevada and shall be subject to service of process in
the State of Nevada with respect to any disputes arising, directly or
indirectly, out of this Agreement.
 
4. Counterparts. This Agreement may be executed in one or more counterparts, all
of which together shall for all purposes constitute one and the same instrument.
 
 
10

--------------------------------------------------------------------------------

 
 
5. Further Assurances. From time to time after the date hereof, without further
consideration, Assignor shall execute and deliver such other instruments of
assignment, transfer and conveyance and shall take such other action as Assignee
may reasonably request to more effectively assign, transfer and convey to
Assignee, all of Assignor’s right, title and interest in and to any of the
Assumed Contracts, or to enable it to exercise and enjoy all rights and benefits
of Assignor with respect thereto.
 
[remainder of page left intentionally blank; signature page follows]
 


 
 
11

--------------------------------------------------------------------------------

 

WITNESS WHEREOF, and intending to be legally bound hereby, each of Assignor and
Assignee has caused this Agreement to be executed and delivered by its duly
authorized representative as of the day and year first above written.
 
 

ASSIGNOR   ASSIGNEE        Ignition Media Group, LLC    Friendlyway Corporation 
      By: /s/ Thaddeus Bartkowski    By: /s/ Ken Upcraft  Name:  Tahddeus
Bartkowski    Name: Kenneth Upcraft  Title:    Title: Chief Executive Officer  
        Ignition Media Group, Inc            By: /s/ Thaddeus Bartkowski     
Name: Thaddeus Bartkowski      Title: President

  


    
 
 
12

--------------------------------------------------------------------------------

 
 